Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
20. (Currently Amended) A method for providing stimulation to tissue, comprising:
introducing an arm and a wristed instrument, the wristed instrument positioned at a distal end of the arm and including a plurality of jaws, into a laparoscopic surgical site within a patient;
accessing a stimulation probe with the wristed instrument, the stimulation probe including,
a handle having a curved proximal end and a curved distal end, and 
a malleable needle axially-extending from the distal end and terminating at a conductive tip, the needle having a needle diameter between 0.5 and 1.5 millimeters,
wherein the handle includes an axially-extending cylindrically elongate portion between the curved proximal end and curved distal end, the cylindrically elongate portion haying an outer surface having a handle diameter greater than the needle diameter;

introducing the stimulation probe into the laparoscopic surgical site such that the handle and the needle are within the patient;
operating the arm and wristed instrument to grasp the handle of the stimulation probe with the plurality of jaws between a plurality of grooves on the handle, the plurality of grooves formed into the outer surface of the cylindrically elongate portion as circular grooves about an axis of the cylindrically elongate portion;
moving the stimulation probe using the arm such that the conductive tip contacts a tissue site;
bending the malleable needle to a desired shape with the arm; and
delivering stimulation to the tissue site using the stimulation probe.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Fagin et al. (US 2008/0281313) in view of Utley et al. (US Patent No. 6139545) and Cooper et al. (US Patent No. 6451027) and Graber (US Patent No. 5190561) and Mock(US 2010/0076534) and Richmond et al. (US 2001/0010010). While in combination these references teach the method of providing stimulation to tissue by introducing an arm and wristed instrument with jaws, using a stimulation prove having a handle, a malleable needle, with the claimed dimensions, operating the arm and wristed instrument to grasp the handle of the stimulation prove between grooves on the handle, moving the stimulation probe with the arm to contact the tissue site and delivering stimulation to the tissue site, they fail to teach specifically bending the malleable needle to a desired shape with the arm specifically this step being done after the conductive tip of the malleable needle has contacted the tissue site. This distinguishes the claimed invention over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.